Exhibit 10.21


A P P L I E D F I N A N C I A L OF
P E N N S Y L V A N I A, L. P.

6975 Union Park Center, Suite 200
Midvale, Utah 84047


MASTER LEASE AGREEMENT NO. AFI0471

        This Master Lease Agreement, together with its definition exhibit,
Exhibit “A”, attached hereto and made a part hereof by reference, is made on
March 11, 2005, between APPLIED FINANCIAL OF PENNSYLVANIA, L.P., with its
principal office at 6975 Union Park Center, Suite 200, Midvale, UT 84047 (the
“Lessor”) and PENN TREATY NETWORK AMERICA INSURANCE COMPANY, a corporation
organized in the state of Pennsylvania, with its chief executive office located
at 3440 Lehigh Street, Allentown, PA 18103 (the “Lessee”).

        Capitalized terms not defined herein shall have the meanings ascribed to
them in Exhibit “A” or in the Schedule.

1. LEASE:

        Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor
the Property described in any Schedule executed and delivered by Lessor and
Lessee in connection with this Master Lease Agreement. Each Schedule shall
incorporate by reference the terms and conditions of this Master Lease
Agreement, and together with the Acceptance Certificate and Master Progress
Funding Agreement, if applicable, shall constitute a separate Lease. In the
event of conflict between the provisions of this Master Lease Agreement and any
Schedule, the provisions of the Schedule shall govern.

2.     CONDITIONS PRECEDENT:

        Lessor’s obligations under each Schedule are conditioned upon Lessor’s
receipt of and determination that the following are satisfactory to Lessor: (a)
lien searches in the jurisdiction of Lessee’s organization and in each
jurisdiction in which the Property and/or Lessee’s chief executive office are
located; (b) if requested by Lessor, a certified copy of Lessee’s organizational
documents; and (c) if requested by Lessor, certificates of good standing from
the jurisdiction of Lessee’s organization and evidence of Lessee’s
organizational number.

3.     TERM OF LEASE:

        The term of any Lease, as to all Property designated on the applicable
Schedule, shall commence on the Acceptance Date for such Property, and shall
continue for an Initial Period ending that number of quarters from the
Commencement Date as specified in the Schedule. Thereafter, Lessee shall have
those options provided in Section 19(g) of this Master Lease Agreement.

4.     RENT AND PAYMENT:

        Lessee shall pay as rent for use of the Property, aggregate rentals
equal to the sum of all the Quarterly Rentals and other payments due under the
Lease for the entire Initial Period. The Quarterly Rental shall begin on the
Acceptance Date and shall be due and payable by Lessee in advance on the first
day of each quarter throughout the Initial Period. If the Acceptance Date does
not fall on the first day of a calendar quarter, then the first rental payment
shall be calculated by multiplying the number of days from and including the
Acceptance Date to the Commencement Date by a daily rental equal to
one-ninetieth (1/90) of the Quarterly Rental, and shall be due and payable on
the Acceptance Date. Lessee shall pay all rentals to Lessor, or its assigns, at
Lessor’s address set forth above (or as otherwise directed in writing by Lessor,
or its assigns), without notice or demand. LESSEE SHALL NOT ABATE, SET OFF OR
DEDUCT ANY AMOUNT OR DAMAGES FROM OR REDUCE ANY QUARTERLY RENTAL OR OTHER
PAYMENT DUE FOR ANY REASON. THIS LEASE IS NON-CANCELABLE FOR THE ENTIRE TERM OF
THE INITIAL PERIOD AND ANY EXTENSION PERIODS.

        If any rental or other payment due under any Lease shall be unpaid after
its due date, Lessee will pay on demand, as a late charge, but not as interest,
the greater of twenty-five dollars ($25.00) or five percent (5%) of any such
unpaid amount but in no event to exceed maximum lawful charges.

5.     TAXES AND FEES:

        Lessee shall pay to Lessor all taxes, fees, assessments and charges
paid, payable or required to be collected by Lessor, however designated, which
are levied or based on the Monthly Rental or other payment due under the Lease,
or on the possession, use, operation, lease, rental, sale, purchase, control or
value of the Property, including without limitation, registration and license
fees and assessments, recycling fees, state and local privilege or excise taxes,
documentary stamp taxes or assessments, sales and use taxes, personal and other
property taxes, and taxes or charges based on gross revenue, but excluding
franchise taxes and taxes based on Lessor’s net income. Lessee shall promptly
remit to Lessor all taxes in advance of their payment due date. Lessee shall pay
all penalties and interest resulting from its failure to timely remit all taxes
to Lessor. Lessee also agrees to pay to Lessor all servicing and administrative
costs associated with processing and paying various fees, sales and property
taxes. Lessor shall file all required sales and use tax and personal property
tax returns and reports concerning the Property with all applicable governmental
agencies.

6.     USE; ALTERATIONS AND ATTACHMENTS:

(a)     After Lessee receives and inspects any Property and is satisfied that
the Property is satisfactory, Lessee shall execute and deliver to Lessor an
Acceptance Certificate in form provided by Lessor; provided, however, that
Lessee’s failure to execute and deliver an Acceptance Certificate for any
Property shall not affect the validity and enforceability of the Lease with
respect to the Property. If Lessee has signed and delivered a Master Progress
Funding Agreement, Lessor may, in its sole discretion, at any time by written
notice to Lessee, declare all prior Authorizations (defined in the Master
Progress Funding Agreement) signed in connection with the Master Progress
Funding Agreement to be and constitute the Acceptance Certificate for all
purposes under the Lease, and the Acceptance Date of the Lease shall be the date
determined by Lessor in its sole discretion which shall not be earlier than the
date of the last Authorization.

(b)     Lessee shall at all times keep the Property in its sole possession and
control. The Property shall not be moved from the location stated in the
Schedule without the prior written consent of Lessor.

(c)     Lessee shall cause the Property to be installed, used, operated and, at
the termination of the Lease, if applicable, removed (i) in accordance with any
applicable manufacturer’s manuals or instructions; (ii) by competent and duly
qualified personnel only; and (iii) in accordance with applicable governmental
regulations.

(d)     Lessee may not make alterations or attachments to the Property without
first obtaining the written consent of Lessor. Any such alterations or
attachments shall be made at Lessee’s expense and shall not interfere with the
normal and satisfactory operation or maintenance of the Property. The
manufacturer may incorporate engineering changes or make temporary alterations
to the Property upon request of Lessee. Unless Lessor shall otherwise agree in
writing, all such alterations and attachments shall be and become the property
of Lessor upon their attachment to the Property or, at the option of Lessor,
shall be removed by Lessee at the termination of the Lease and the Property
restored at Lessee’s expense to its original condition, reasonable wear and tear
only accepted.

    (e)        The Property consists solely of personal property and not
fixtures. The Property is removable from and is not essential to the premises at
which the Property is located. The Property is and shall remain personal
property during the term of the Lease notwithstanding that any portion thereof
may in any manner become affixed, attached to or located on real property or any
building or improvement thereon. Lessee shall not affix or attach any of the
Property to any real property in any manner which would change its nature from
that of personal property to real property or to a fixture or permit such to
occur. Lessee shall not permit the Property to become an accession to other
goods or a fixture to or part of any real property. Lessee will obtain and
deliver to Lessor a lien waiver in a form satisfactory to Lessor, from all
persons not a party hereto who might claim an interest, lien or other claim in
the Property.

    (f)        In the event the Property includes Software, the following shall
apply: (i) Lessee shall possess and use the Software in accordance with the
terms and conditions of any License agreement entered into with the
owner/vendor/licensor of such Software and shall not breach the License (at
Lessor’s request, Lessee shall provide a complete copy of the License to
Lessor); (ii) Lessee agrees that Lessor has an interest in the License and
Software due to its payment of the price thereof and is an assignee or
third-party beneficiary of the License; (iii) as due consideration for Lessor’s
payment of the price of the License and Software and for providing the Software
to Lessee at a lease rate (as opposed to a debt rate), Lessee agrees that Lessor
is leasing (and not financing) the Software to Lessee; (iv) except for the
original price paid by Lessor, Lessee shall, at its own expense, pay promptly
when due all servicing fees, maintenance fees, update and upgrade costs,
modification costs, and all other costs and expenses relating to the License and
Software and maintain the License in effect during the term of the Lease; and
(v) the Software shall be deemed Property for all purposes under the Lease.

    (g)        Lessee shall comply with all applicable laws, regulations,
requirements, rules and orders, all manufacturer’s instructions and warranty
requirements, and with the conditions and requirements of all policies of
insurance with respect to the Property and the Lease.

    (h)        The Property is leased solely for commercial or business
purposes.

7.     MAINTENANCE AND REPAIRS; RETURN OF PROPERTY:

    (a)        During the continuance of each Lease, Lessee shall, at its own
expense, and in accordance with all manufacturer maintenance specifications, (i)
keep the Property in good repair, condition and working order; (ii) make all
necessary adjustments, repairs and replacements; (iii) furnish all required
parts, mechanisms, devices and servicing; and (iv) not use or permit the
Property to be used for any purpose for which, in the opinion of the
manufacturer, the Property is not designed or reasonably suitable. Such parts,
mechanisms and devices shall immediately become a part of the Property for all
purposes hereunder and title thereto shall vest in Lessor. If the manufacturer
does not provide maintenance specifications, Lessee shall perform all
maintenance in accordance with industry standards for like property.

    (b)        During the continuance of each Lease, Lessee shall, at its own
expense, enter into and maintain in force a contract with the manufacturer or
other qualified maintenance organization reasonably satisfactory to Lessor for
maintenance of each item of Property that requires such a contract. Such
contract as to each item shall commence upon the earlier of the Authorization
date, if applicable, or the Acceptance Date. Lessee shall furnish Lessor with a
copy of such contract in Lessor’s sole discretion, upon demand.

    (c)        Lessee shall pay all shipping and delivery charges and other
expenses incurred in connection with the Property. Upon default, or at the
expiration or earlier termination of any Lease, Lessee shall, at its own
expense, assemble, prepare for shipment and promptly return the Property to
Lessor at the location within the continental United States designated by
Lessor. Upon such return, the Property shall be in the same operating order,
repair, condition and appearance as on the Acceptance Date, except for
reasonable wear and tear from proper use thereof, and shall include all
engineering changes theretofore prescribed by the manufacturer. Lessee shall
provide maintenance certificates or qualification letters and/or arrange for and
pay all costs which are necessary for the manufacturer to accept the Property
under contract maintenance at its then standard rates (“recertification”). The
term of the Lease shall continue upon the same terms and conditions until such
recertification has been obtained.

    (d)        With regard to Software, at the expiration or earlier termination
of any Lease, or upon demand by Lessor upon the occurrence of an Event of
Default (hereinafter defined) under the Lease, Lessee shall (i) delete from its
systems all Software then installed; (ii) destroy all copies or duplicates of
the Software which were not returned to Lessor; and (iii) cease using the
Software altogether, however, Lessee may retain customer lists and/or data
backup associated with the Software (“Data Backup”). Upon its receipt from
Lessee, Lessor shall be responsible to return the Software to the
owner/vendor/licensor so that Lessee shall not be in breach of any software
license.

8.     OWNERSHIP AND INSPECTION:

    (a)        The Property shall at all times be the property of Lessor or its
assigns, and Lessee shall have no right, title or interest therein except as to
the use thereof subject to the terms and conditions of the Lease. For purposes
of the foregoing, Lessee transfers to Lessor all of Lessee’s right, title and
interest (including all ownership interest) in and to the Property free and
clear of all liens, security interests and encumbrances. Lessor may affix (or
require Lessee to affix) tags, decals or plates to the Property indicating
Lessor’s ownership, and Lessee shall not permit their removal or concealment.
Lessee shall not permit the name of any person or entity other than Lessor or
its assigns to be placed on the Property as a designation that might be
interpreted as a claim of ownership or security interest.

    (b)        LESSEE SHALL KEEP THE PROPERTY AND LESSEE’S INTEREST UNDER ANY
LEASE FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES, EXCEPT THOSE PERMITTED IN
WRITING BY LESSOR OR ITS ASSIGNS.

    (c)        Lessor, its assigns and their agents shall have free access to
the Property at all reasonable times during normal business hours for the
purpose of inspecting the Property and for any other purpose contemplated in the
Lease. Lessee shall pay all inspection costs incurred by Lessor.

    (d)        Lessee shall immediately notify Lessor in writing of all details
concerning any damage or loss to the Property, including without limitation, any
damage or loss arising from the alleged or apparent improper manufacture,
functioning or operation of the Property.

9. WARRANTIES:

    (a)        Lessee acknowledges that Lessor is not the manufacturer of the
Property nor the manufacturer’s agent nor a dealer therein. The Property is of a
size, design, capacity, description and manufacture selected by the Lessee.
Lessee is satisfied that the Property is suitable and fit for its purposes.
LESSEE AGREES THAT LESSOR HAS NOT MADE AND DOES NOT MAKE ANY WARRANTY OR
REPRESENTATION WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OR REPRESENTATION AS TO: (i) THE DESCRIPTION,
CONDITION, DESIGN, QUALITY OR PERFORMANCE OF THE PROPERTY OR QUALITY OR CAPACITY
OF MATERIALS OR WORKMANSHIP IN THE PROPERTY; (ii) ITS MERCHANTABILITY OR FITNESS
OR SUITABILITY FOR A PARTICULAR PURPOSE WHETHER OR NOT DISCLOSED TO LESSOR; AND
(iii) DELIVERY OF THE PROPERTY FREE OF THE RIGHTFUL CLAIM OF ANY PERSON BY WAY
OF INFRINGEMENT OR THE LIKE. LESSOR EXPRESSLY DISCLAIMS ALL SUCH WARRANTIES. If
the Property or Software is not properly installed, does not function as
represented or warranted by original owner/vendor/licensor, or is unsatisfactory
for any reason, Lessee shall make any claim on account thereof solely against
original owner/vendor/licensor and shall nevertheless pay all sums payable under
the Lease, Lessee hereby waiving the right to make any such claims against
Lessor. Lessor shall not be liable to Lessee for any loss, damage or expense of
any kind or nature caused, directly or indirectly, by the Property or the use,
possession or maintenance thereof, or the repair, service or adjustment thereof,
or by any delay or failure to provide any such maintenance, repair, service or
adjustment, or by any interruption of service or loss of use thereof (including
without limitation, Lessee’s use of or right to use any Software) or for any
loss of business howsoever caused.

    (b)        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE LEASE,
LESSOR SHALL NOT, UNDER ANY CIRCUMSTANCES, BE LIABLE TO LESSEE OR ANY THIRD
PARTY, FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL OR EXEMPLARY DAMAGES ARISING OUT
OF OR RELATED TO THE TRANSACTION CONTEMPLATED HEREUNDER, WHETHER IN AN ACTION
BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR ANY OTHER
LEGAL THEORY, INCLUDING WITHOUT LIMITATION, LOSS OF ANTICIPATED PROFITS, OR
BENEFITS OF USE OR LOSS OF BUSINESS, EVEN IF LESSOR IS APPRISED OF THE
LIKELIHOOD OF SUCH DAMAGES OCCURRING.

        IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF
ANY LEASE WHICH PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES
OR EXCLUSION OF DAMAGES, IS INTENDED BY THE PARTIES TO BE SEVERABLE FROM ANY
OTHER PROVISION AND IS A SEPARABLE AND INDEPENDENT ELEMENT OF RISK ALLOCATION
AND IS INTENDED TO BE ENFORCED AS SUCH.

    (c)        Lessor assigns to Lessee all assignable warranties on the
Property, including without limitation any warranties described in Lessor’s
purchase contract, which assignment shall be effective only (i) during the
Initial Period and any extensions thereof; and (ii) so long as no Event of
Default exists.

10.     NET LEASE; LESSEE’S OBLIGATIONS ABSOLUTE AND UNCONDITIONAL:

        This is a fully net, noncancelable lease contract which may not be
terminated for any reason except as otherwise specifically provided herein.
Lessee has no right of prepayment unless agreed to in writing between Lessor and
Lessee. Lessor and Lessee agree that any Lease is a “Finance Lease” as defined
by the Uniform Commercial Code Article 2A. Lessee shall be responsible for and
shall indemnify Lessor against, all costs, expenses and claims of every nature
whatsoever arising out of or in connection with or related to the Lease or the
Property.

        Lessee agrees that its obligation to pay Quarterly Rentals and other
obligations under the Lease shall be irrevocable, independent, absolute and
unconditional and shall not be subject to any abatement, reduction, recoupment,
defense, offset or counterclaim otherwise available to Lessee; nor, except as
otherwise expressly provided herein or as agreed to by Lessor in writing, shall
any Lease terminate for any reason whatsoever prior to the end of the Initial
Period. Failure on the part of the manufacturer or the shipper of the Property
to deliver the Property or any part thereof to Lessee shall not relieve Lessee
of the obligation to pay rent or any other obligation under any Lease herein.
Lessor shall have no obligation to install, erect, test, adjust or service any
Property.

11.     ASSIGNMENT BY LESSOR:

        Lessor may assign or transfer its rights and interests in the Lease and
Property to Lessor’s Assignee either outright or as security for loans. Upon
notice of any such assignment and instructions from Lessor, Lessee shall pay its
Quarterly Rental and other payments and perform its other obligations under the
Lease to the Lessor’s Assignee (or to another party designated by Lessor’s
Assignee). Upon any such sale or assignment, LESSEE’S OBLIGATIONS TO LESSOR’S
ASSIGNEE UNDER THE ASSIGNED LEASE SHALL BE ABSOLUTE AND UNCONDITIONAL AND LESSEE
WILL NOT ASSERT AGAINST LESSOR’S ASSIGNEE ANY CLAIM, DEFENSE, OFFSET OR
COUNTERCLAIM WHICH LESSEE MIGHT HAVE AGAINST LESSOR. Lessee waives and will not
assert against any assignee of Lessor any claims, defenses, or set-offs which
Lessee could assert against Lessor. Lessor’s Assignee shall have all of the
rights but none of the obligations of Lessor under the assigned Lease, and after
such assignment Lessor shall continue to be responsible for all of Lessor’s
obligations under the Lease.

        Upon any such assignment, Lessee agrees to promptly execute or otherwise
authenticate and deliver to Lessor estoppel certificates, acknowledgments of
assignment, records and other documents requested by Lessor which acknowledge
the assignment, affirmation of provisions of the Lease which may be required to
effect the Underwriting. Lessee authorizes Lessor’s assigns to file UCC-1
financing statements or precautionary filings as Lessor or its assigns deem
necessary. Lessor’s assigns are authorized to take any measures necessary to
protect their interest in the Property.

        Only one executed counterpart of any Schedule shall be marked
“Original”; any other executed counterparts shall be marked “Duplicate Original”
or “Counterpart”. No security interest in any Schedule may be created or
perfected through the transfer or possession or control, as applicable, of any
counterpart other than the document or record, as applicable, marked “Original”.

12.     RISK OF LOSS ON LESSEE:

        From the earlier of the date the supplier ships the Property to Lessee
or the date Lessor confirms Lessee’s purchase order or contract to supplier
until the date the Property is returned to Lessor as provided in the Lease,
Lessee hereby assumes and shall bear all risk of loss for theft, damage,
non-delivery or destruction to the Property, howsoever caused. NO SUCH LOSS OR
DAMAGE SHALL IMPAIR ANY OBLIGATION OF LESSEE UNDER THIS LEASE WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

        In the event of damage or loss to the Property (or any part thereof) and
irrespective of payment from any insurance coverage maintained by Lessee, but
applying full credit therefore, Lessee shall at the option of Lessor, (a) place
the Property in good repair, condition and working order; or (b) replace the
Property (or any part thereof) with like property of equal or greater value, in
good repair, condition and working order and transfer clear title to such
replacement property to Lessor whereupon such replacement property shall be
deemed the Property for all purposes under the Lease; or (c) pay to Lessor the
total rent due and owing at the time of such payment plus an amount calculated
by Lessor which is equal to the Casualty Loss Value (defined in the Casualty
Loss Schedule) specified in the Casualty Loss Schedule attached to the Schedule.

13. INSURANCE:

        Lessee shall obtain and maintain for the entire time the Lease is in
effect , at its own expense (as primary insurance for Lessor and Lessee),
property damage and liability insurance and insurance against loss or damage to
the Property including without limitation loss by fire (including so-called
extended coverage), theft, collision and such other risks of loss as are
customarily insured against on the type of Property leased under any lease and
by businesses in which Lessee is engaged, in such amounts, in such form and with
such insurers as shall be satisfactory to Lessor; provided, however, that the
amount of insurance against loss or damage to the Property shall be equal to or
greater than the Casualty Loss Value of such items of Property as specified in
the Casualty Loss Schedule attached to the Schedule. Each insurance policy will
name Lessee as insured and Lessor and its assignees as additional insureds and
loss payees thereof, shall contain cross-liability endorsements and shall
contain a clause requiring the insurer to give Lessor and its assignees at least
thirty (30) days prior written notice of any material alteration in the terms of
such policy or of the cancellation thereof. Lessee shall furnish to Lessor a
certificate of insurance or other evidence satisfactory to Lessor that such
insurance coverage is in effect; provided, however, that Lessor shall be under
no duty either to ascertain the existence of or to examine such insurance policy
or to advise Lessee in the event such insurance coverage shall not comply with
the requirements hereof. All insurance covering loss or damage to the Property
shall contain a breach of warranty clause satisfactory to Lessor.

14. INDEMNIFICATION:

        Lessee shall indemnify and hold Lessor harmless from and against any and
all claims, (including without limitation negligence, tort and strict
liability), damages, judgments, suits and legal proceedings, and any and all
costs and expenses in connection therewith (including attorney fees incurred by
Lessor either in enforcing this indemnity or in defending against such claims),
arising out of or in any manner connected with or resulting from the Lease or
the Property, including, without limitation the manufacture, purchase,
financing, ownership, rejection, non-delivery, transportation, delivery,
possession, use, operation, maintenance, condition, lease, return, storage or
disposition thereof; including without limitation (a) claims for injury to or
death of persons and for damage to property; (b) claims relating to patent,
copyright, or trademark infringement; (c) claims relating to latent or other
defects in the Property whether or not discoverable by Lessor; and (d) claims
for wrongful, negligent or improper acts or misuse by Lessor, except those
claims arising in connection with and while the Property is in the possession of
Lessor or its agents. Lessee agrees to give Lessor prompt notice of any such
claim or liability. For purposes of this paragraph and any Lease, the term
“Lessor” shall include Lessor, its successors and assigns, shareholders,
members, owners, partners, directors, officers, representatives and agents, and
the provisions of this paragraph shall survive expiration of any Lease with
respect to events occurring prior thereto.

        Upon request of Lessor, Lessee shall assume the defense of all demands,
claims, or actions, suits and all proceedings against Lessor for which indemnity
is provided and shall allow Lessor to participate in the defense thereof. Lessor
shall be subrogated to all rights of Lessee for any matter which Lessor has
assumed obligation hereunder, and may settle any such demand, claim, or action
without Lessee’s prior consent, and without prejudice to Lessor’s right to
indemnification hereunder.

15. DEFAULT:

        An “Event of Default” shall occur under any Lease if Lessee breaches any
of the following and such breach is not cured to Lessor’s satisfaction within
ten (10) days after written notice thereof is provided to Lessee; provided,
however, that the ten (10) day cure period shall not apply for Lessee’s breach
of Sections 15(e), 15(f), 15(k), or 15(l), or failure to maintain insurance as
required under Section 13 hereof:

(a)     Lessee fails to pay any Quarterly Rental or other payment required under
the Lease when the same becomes due and payable;

(b)     Lessee attempts to or does, remove, sell, assign, transfer, encumber,
sublet or part with possession of any one or more items of the Property or any
interest under any Lease, except as expressly permitted herein, or permits a
judgment or other claim to become a lien upon any or all of Lessee’s assets or
upon the Property;

(c)     Lessee permits any item of Property to become subject to any levy,
seizure, attachment, assignment or execution; or Lessee abandons any item of
Property;

(d)     Lessee or any guarantor, fails to observe or perform any of its
covenants and obligations required to be observed or performed under the Lease;

(e)     Lessee or any guarantor, breaches any of its representations and
warranties made under any Lease, or if any such representations or warranties
shall be false or misleading in any material respect;

(f)     Lessee or any guarantor, shall (i) be adjudicated insolvent or a
bankrupt, or cease, be unable, or admit its inability, to pay its debts as they
mature, or make a general assignment for the benefit of creditors or enter into
any composition or arrangement with creditors; (ii) apply for or consent to the
appointment of a receiver, trustee or liquidator of it or of a substantial part
of its property, or authorize such application or consent, or proceedings
seeking such appointment shall be instituted against it without such
authorization, consent or application and shall continue undismissed for a
period of sixty (60) days; (iii) authorize or file a voluntary petition in
bankruptcy or apply for or consent to the application of any bankruptcy,
reorganization in bankruptcy, arrangement, readjustment of debt, insolvency,
dissolution, moratorium or other similar law of any jurisdiction, or authorize
such application or consent; or proceedings to such end shall be instituted
against it without such authorization, application or consent and such
proceeding instituted against it shall continue undismissed for a period of
sixty (60) days;

(g)     Lessee or any guarantor, shall suffer an adverse change in its financial
condition after the date hereof as determined by Lessor in its sole discretion,
or there shall occur a substantial change in ownership of the outstanding stock
of Lessee or a substantial change in control of its board of directors;

(h)     Lessee is in default under any Lease or agreement executed with Lessor;
or Lessee fails to sign or otherwise authenticate and deliver to Lessor any
document or record requested by Lessor in connection with any Lease executed
with Lessor; or Lessee fails to do any thing determined by Lessor to be
necessary or desirable to effectuate the transaction contemplated by any Lease
executed with Lessor; or Lessee fails to protect Lessor’s rights and interests
in any Lease and the Property; or Lessee fails to provide financial statements
to Lessor as provided in Section 19(h) hereof; or Lessee is in default of any
obligation or any agreement with any person or entity other than Lessor which
obligation or agreement arises independently of any Lease;

(i)     Lessee breaches any License, maintenance or other agreement for Software
or fails to pay when due all servicing fees, maintenance fees, update and
upgrade costs, modification costs, and all other costs and expenses relating to
the License and Software and fails to maintain the License in effect during the
term of the Lease;

(j)     Lessee fails to promptly execute or otherwise authenticate and deliver
to Lessor or its assigns any document or record, as applicable, required under
the terms of this Master Lease Agreement;

    (k)        Lessee shall have terminated or changed its corporate existence,
consolidated with, merged into, or conveyed or leased substantially all of its
assets to any person or entity, unless: (i) such person or entity executes and
delivers to Lessor an agreement satisfactory in form and substance to Lessor, in
its sole discretion, containing such person’s or entity’s effective assumption,
and its agreement to pay, perform, comply with and otherwise be liable for, in a
due and punctual manner, all of Lessee’s obligations having previously arisen,
or then or thereafter arising, under the Lease, together with any and all
documents, agreements, instruments, certificates, opinions and filings requested
by Lessor; (ii) Lessor is satisfied as to the creditworthiness of such person’s
or entity’s conformance to other standard criteria then used by Lessor for such
purposes; and (iii) Lessee has provided no less than thirty (30) days prior
written notice of such occurrence to Lessor or its assigns.

    (l)        Lessor in good faith believes the Property to be in danger of
misuse, abuse or confiscation or to be in any other way threatened, or believes
in good faith for any other reason that the prospect of payment or performance
has become impaired, or if Lessee takes any action, makes any representation, or
fails to do any thing requested by Lessor, at any time before or after the
execution of this Master Lease Agreement, the result of which causes Lessor, in
good faith, to believe that the prospect of Lessee’s payment or performance
under the Lease is impaired, or otherwise causes Lessor to feel insecure in
funding or continuing to fund the Lease or any Schedule.

16. REMEDIES:

        Upon the occurrence of any Event of Default and at any time thereafter,
Lessor may, with or without giving notice to Lessee and with or without
canceling the Lease, do any one or more of the following:

    (a)        enforce this Master Lease Agreement according to its terms;

    (b)        advance funds on Lessee’s behalf to cure the Event of Default,
whereupon Lessee shall immediately reimburse Lessor therefore, together with
late charges accrued thereon;

    (c)        refuse to deliver the Property to Lessee;

    (d)        upon notice to Lessee, refuse to fund any schedule(s) pursuant to
the Lease;

    (e)        upon notice to Lessee, cancel this Master Lease Agreement and any
or all Schedules executed pursuant thereto;

    (f)        require additional collateral to secure the Lease;

    (g)        declare any Lease or Leases immediately due and payable;

    (h)        if Lessor determines, in its sole discretion, not to take
possession of the Property, Lessor shall continue to be the owner of the
Property and may, but is not obligated to, dispose of the Property by sale or
otherwise, all of which determinations may be made by Lessor in its sole
discretion and for its own account;

    (i)        declare immediately due and payable all amounts due or to become
due hereunder for the full term of the Lease (including any renewal or purchase
options which Lessee has contracted to pay);

    (j)        with or without terminating the Lease, and without waiving its
right herein to repossess, recover, or sell the Property, recover the Casualty
Loss Value of the Property together with all accrued but unpaid late charges,
interest, taxes, penalties, and any and all other sums due and owing under the
Schedule as of the rent payment date immediately preceding the date of default;

    (k)        without notice to Lessee, repossess the Property wherever found,
with or without legal process, and for this purpose Lessor and/or its agents or
assigns may enter upon any premises of or under the control or jurisdiction of
Lessee or any agent of Lessee, without liability for suit, action or other
proceeding by Lessee (any damages occasioned by such repossession being hereby
expressly waived by Lessee) and remove the Property therefrom; Lessee further
agrees on demand, to assemble the Property and make it available to Lessor at a
place to be designated by Lessor;

(l)     in its sole discretion, sell, re-lease or otherwise dispose of any or
all of the Property securing such Schedule, whether or not in Lessor’s
possession, in a commercially reasonable manner at public or private sale with
notice to Lessee (the parties agreeing that ten (10) days’ prior written notice
shall constitute adequate notice of such sale), and apply the net proceeds of
any such disposition, after deducting all costs incurred by Lessor in connection
with such default to the obligations of Lessee hereunder and under such
Schedule, or proposed to retain any or all of the Property in full or partial
satisfaction, as the case may be, with Lessee remaining liable for any
deficiency. The sale, re-lease, or other disposition may, at Lessor’s sole
option, be conducted at Lessee’s premises. Lessor may at its sole discretion
recover from Lessee liquidated damages for the loss of a bargain and not as a
penalty an amount equal to the Lessor’s Damages;

    (m)        if Lessee breaches any of its obligations under Section 7(d) of
this Master Lease Agreement with regard to Software, Lessee shall be liable to
Lessor for additional damages in an amount equal to the original price paid by
Lessor for the Software, and in addition, at Lessor’s option, Lessor shall be
entitled to injunctive relief;

    (n)        exercise any other right or remedy which may be available to it
under the Uniform Commercial Code or any other applicable law;

    (o)        a cancellation hereunder shall occur only upon notice by Lessor
and only as to such items of Property as Lessor specifically elects to cancel
and this Lease shall continue in full force and effect as to the remaining
items, if any;

    (p)        (i) by notice to Lessee, declare any license agreement with
respect to Software terminated, in which event the right and license of Lessee
to use the Software shall immediately terminate, and Lessee shall thereupon
cease all use of the Software and return all copies thereof to Lessor or
original licensor (but may retain the Data Backup); (ii) have access to and
disable the Software by any means deemed reasonably necessary by Lessor, for
which purposes Lessee hereby expressly consents to such access and disablement,
promises to take no action that would prevent or interfere with Lessor’s ability
to perform such access and disablement, and waives and releases any and all
claims that it has or might otherwise have for any and all losses, damages,
expenses, or other detriment that it might suffer as a result of such access and
disablement; and (iii) Lessee agrees that the detriment which Lessor will suffer
as a result of a breach by Lessee of the obligations contained in the Lease
cannot be adequately compensated by monetary damages, and therefore Lessor shall
be entitled to injunctive and other equitable relief to enforce the provisions
of this paragraph 16(p). LESSEE AGREES THAT LESSOR SHALL HAVE NO DUTY TO
MITIGATE LESSOR’S DAMAGES UNDER ANY LEASE BY TAKING LEGAL ACTION TO RECOVER THE
SOFTWARE FROM LESSEE OR ANY THIRD PARTY, OR TO DISPOSE OF THE SOFTWARE BY SALE,
RE-LEASE OR OTHERWISE.

    (q)        With respect to any exercise by Lessor of its right to recover
and/or dispose of any Property securing Lessee’s obligations under any Schedule,
Lessee acknowledges and agrees as follows: (i) Lessor shall have no obligation,
subject to the requirements of commercial reasonableness, to clean-up or
otherwise prepare the Property for disposition; (ii) Lessor may comply with any
applicable State or Federal law requirements in connection with any disposition
of the Property, and any actions taken in connection therewith shall not be
deemed to have adversely affected the commercial reasonableness of any
disposition of such Property; (iii) Lessor may specifically disclaim any
warranties of title or the like with respect to the disposition of the Property;
(iv) if Lessor purchases any of the Property, Lessor may pay for the same by
crediting some or all of Lessee’s obligations hereunder or under any Schedule;
and (v) no right or remedy referred to in this Section is intended to be
exclusive, but each shall be cumulative and shall be in addition to any other
remedy referred to above or otherwise available at law or in equity, and may be
exercised concurrently or separately from time to time.

        Lessor may exercise any and all rights and remedies available at law or
in equity, including those available under the Uniform Commercial Code. The
rights and remedies afforded Lessor hereunder shall not be deemed to be
exclusive, but shall be in addition to any rights or remedies provided by law.
Lessor’s failure promptly to enforce any right or remedy hereunder shall not
operate as a waiver of such right or remedy, and Lessor’s waiver of any default
shall not constitute a waiver of any subsequent or other default. Lessor may
accept late payments or partial payments of amounts due under the Lease and may
delay enforcing any of Lessor’s rights or remedies hereunder without losing or
waiving any of Lessor’s rights or remedies under the Lease.

        In connection with Lessor’s exercise of any or all of the above-listed
remedies, Lessor shall be entitled to recover all costs and expenses incurred by
Lessor in the repossession, recovery, storage, repair, sale, re-lease or other
disposition of the Property, or the termination or disabling of Software,
including without limitation, reasonable attorney fees and costs incurred in
connection therewith or otherwise resulting or arising from Lessee’s default,
and any indemnity if then determinable, plus interest on all of the above until
paid (before and after judgment) at the lesser of the rate of twelve percent
(12%) per annum or the highest rate permitted by law.

        In the event that any material controversy or dispute arises between
Lessor and Lessee with respect to the enforcement or interpretation of the
Lease, or with respect to any of the transactions contemplated hereby, Lessor
and Lessee shall use their best efforts and due diligence to resolve the matter
by negotiation. Lessor and Lessee shall refer any matter that cannot be so
resolved to nonbonding mediation before a disinterested third party mediator
selected jointly by Lessor and Lessee. The location of the mediation shall be
Salt Lake County, Utah. At any time during the course of negotiations and/or
mediation (including at inception of the dispute), either party may by written
notice to the other impose a deadline for conclusion of such proceedings which
shall be no less than ten (10) days following the date of the notice
(“StandStill Period”). Upon expiration of the StandStill Period, the parties
shall have full resort to all available legal and equitable procedures and
remedies, as set forth in the Remedies provision herein, Section 16, for
resolution of matters at issue. Notwithstanding the foregoing, if either Lessor
or Lessee is confronted with actual or threatened loss or injury for which there
is or may be no adequate remedy at law, nothing in this Section 16 shall operate
or be construed to prohibit immediate application to a court of competent
jurisdiction for such relief as may be available in equity. This Section 16
shall not operate or be construed to prohibit or delay the exercise of a
Lessor’s or Lessee’s right to terminate this Lease.

17.     LESSEE’S REPRESENTATIONS AND WARRANTIES:

        Lessee represents and warrants as follows:

(a)     If Lessee is a corporation, that it is duly organized and validly
existing in good standing under the laws of the jurisdiction of its
incorporation, that it is duly qualified to do business in each jurisdiction
where any Property is, or is to be located, and has full corporate power and
authority to hold property under lease and to enter into and perform its
obligations under any Lease; that the execution, delivery and performance by
Lessee of any Lease has been duly authorized by all necessary corporate action
on the part of Lessee, and is not inconsistent with its articles of
incorporation or by-laws or other governing instruments;

(b)     If Lessee is a partnership, that it is duly organized by written
partnership agreement and validly existing in accordance with the laws of the
jurisdiction of its organization, that it is duly qualified to do business in
each jurisdiction where the Property is, or is to be located, and has full power
and authority to hold property under lease and to enter into and perform its
obligations under any Lease; that the execution, delivery and performance by
Lessee of any Lease has been duly authorized by all necessary action on the part
of the Lessee, and is not inconsistent with its partnership agreement or other
governing instruments. Upon request, Lessee will deliver to Lessor certified
copies of its partnership agreement and other governing instruments and original
certificate of partners and other instruments deemed necessary or desirable by
Lessor. To the extent required by applicable law, Lessee has filed and published
its fictitious business name certificate;

    (c)        The execution, delivery and performance by Lessee of any Lease
does not violate any law or governmental rule, regulation, or order applicable
to Lessee, does not and will not contravene any provision, or constitute a
default under any indenture, mortgage, contract, or other instrument to which it
is bound and, upon execution and delivery of each Lease, will constitute a
legal, valid and binding agreement of Lessee, enforceable in accordance with its
terms;

    (d)        No action, including any permits or consents, in respect of or by
any state, federal or other governmental authority or agency is required with
respect to the execution, delivery and performance by Lessee of any Lease;

    (e)        (i) Lessee’s state of organization is the state listed in the
introductory paragraph of this Lease; (ii) Lessee’s chief executive office is
located in the state listed in the introductory paragraph of this Lease; (iii)
Lessee is the legal entity or organization indicated in the introductory
paragraph of this Lease, which organization is duly organized, validly existing
and in good standing under the laws of the state listed in the introductory
paragraph of this Lease; and (iv) Lessee’s full and exact legal name is the same
as listed in the introductory paragraph of this Lease.

18.     LESSEE’S WAIVERS:

        To the extent permitted by applicable law, Lessee hereby waives any and
all rights and remedies conferred upon a Lessee by Sections 70A-2A-508 through
70A-2A-522 of the Utah Uniform Commercial Code, including but not limited to
Lessee’s rights to: (i) cancel the Lease; (ii) repudiate the Lease; (iii) reject
the Property; (iv) revoke acceptance of the Property; (v) recover damages from
Lessor for any breaches of warranty or for any other reason; (vi) claim, grant
or permit a security interest in the Property in Lessee’s possession or control
for any reason; (vii) deduct all or any part of any claimed damages resulting
from Lessor’s default, if any, under the Lease; (viii) cover by making any
purchase or lease of or contract to purchase or lease property in substitution
for the Property due from Lessor; (ix) recover any general, special, incidental
or consequential damages, for any reason whatsoever; and (x) commence legal
action against Lessor for specific performance, replevin, detinue,
sequestration, claim and delivery or the like for any Property identified in the
Lease. To the extent permitted by applicable law, Lessee also hereby waives any
rights now or hereafter conferred by statute or otherwise which may require
Lessor to sell, lease or otherwise use any Property in mitigation of Lessor’s
Damages as set forth in Section 16 hereof or which may otherwise limit or modify
any of Lessor’s rights or remedies in that section.

19. GENERAL:

    (a)        Entire Agreement. Each Schedule shall incorporate the terms and
conditions of this Master Lease Agreement and, together with the Acceptance
Certificate and Master Progress Funding Agreement (and Authorizations
thereunder), if applicable, and any amendments to any of the foregoing
documents, shall supersede all prior communications, representations,
agreements, and understandings, including but not limited to offer letters,
proposal letters, comfort letters, commitment letters and the like, and
constitute the entire understanding and agreement between the Lessor and Lessee
with regard to the subject matter hereof and thereof, and there is no
understanding or agreement, oral or written, which is not set forth herein or
therein.

    (b)        Time Is of the Essence; Provisions Severable. Time is of the
essence with respect to any Lease. The provisions contained in any agreement
shall be deemed to be independent and severable. The invalidity or partial
invalidity of any one provision or portion of the Lease under the laws of any
jurisdiction shall not affect the validity or enforceability of any other
provisions of the Lease. The captions and headings set forth herein are for
convenience of reference only and shall not define or limit any of the terms
hereof.

    (c)        Notices. Notices or demands required to be given herein shall be
in writing and addressed to the other party at the address herein or such other
address provided by written notice hereunder and shall be effective (i) upon the
next business day if sent by guaranteed overnight express service (such as
Federal Express); (ii) on the same day if personally delivered; or (iii) three
days after mailing if sent by certified or registered U.S. mail, postage
prepaid.

    (d)        Governing Law; Waiver of Trial by Jury. THIS LEASE SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF UTAH, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. LESSEE
AGREES TO SUBMIT TO THE JURISDICTION OF THE STATE AND/OR FEDERAL COURTS IN THE
STATE OF MISSOURI (COUNTY OF ST. LOUIS) IN ALL MATTERS RELATING TO THE LEASE,
THE PROPERTY AND THE CONDUCT OF THE RELATIONSHIP BETWEEN LESSOR AND LESSEE. THIS
LEASE WAS EXECUTED IN THE STATE OF UTAH (BY THE LESSOR HAVING COUNTERSIGNED IT
IN UTAH) AND IS TO BE PERFORMED IN THE STATE OF UTAH (BY REASON OF ONE OR MORE
PAYMENTS REQUIRED TO BE MADE TO LESSOR IN UTAH). LESSOR AND LESSEE HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THE LEASE OR PROPERTY
OR THE CONDUCT OF THE RELATIONSHIP BETWEEN LESSOR AND LESSEE.

    (e)        Binding Effect; Survivability. The provisions of each Lease shall
inure to the benefit of and shall bind Lessor and Lessee and their respective
permitted successors and assigns. All representations, warranties, covenants and
indemnities of Lessee made or agreed to in the Lease or in any certificates
delivered in connection therewith shall survive the expiration, termination or
cancellation of the Lease for any reason.

    (f)        Acceptance Certificate. If Lessee fails to sign and deliver an
Acceptance Certificate, then except as otherwise provided in Section 6(a)
hereof, the Acceptance Date shall be a date determined by Lessor which shall be
no sooner than the date Lessee receives substantially all of the Property.

    (g)        Lessee’s Options at End of Initial Period. At the end of the
Initial Period of any Lease, Lessee shall, provided at least ninety (90) days
prior written notice is received by Lessor from Lessee via certified mail, do
one of the following: (1) purchase the Property for a price to be determined by
Lessor and Lessee, (2) extend the Lease for twelve (12) additional months at the
rate specified on the respective Schedule, or (3) return the Property to Lessor
at Lessee’s expense to a destination within the continental United States
specified by Lessor and terminate the Schedule; provided, however, that for
option (3) to apply, all accrued but unpaid late charges, interest, taxes,
penalties, and any and all other sums due and owing under the Schedule must
first be paid in full, the provisions of Sections 6(c) and (d) and 7(c) hereof
must be specifically complied with, and Lessee must enter into a new Schedule
with Lessor to lease Property which replaces the Property listed on the old
Schedule. With respect to options (1) and (3), each party shall have the right
in its absolute and sole discretion to accept or reject any terms of purchase or
of any new Schedule, as applicable. In the event Lessor and Lessee have not
agreed to either option (1) or (3) by the end of the Initial Period or if Lessee
fails to give written notice of its option via certified mail at least ninety
(90) days prior to the termination of the Initial Period, then option (2) shall
apply at the end of the Initial Period. At the end of the extension period
provided for in option (2) above, the Lease shall continue in effect at the rate
specified in the respective Schedule for successive periods of six (6) months
each subject to termination at the end of any such successive six-month renewal
period by either Lessor or Lessee giving to the other party at least ninety (90)
days prior written notice of termination.

    (h)        Financial Statements. Lessee, and any guarantor, shall provide to
Lessor a copy of its annual audited SSAP financial statements within one-hundred
fifty (150) days after its fiscal year end, and a copy of its quarterly
unaudited financial statements within forty-five (45) days after the end of each
fiscal quarter. In addition, any guarantor shall provide to Lessor a copy of its
annual audited GAAP financial statements within ninety (90) days after its
fiscal year end, and a copy of its quarterly unaudited financial statements
within forty-five (45) days after the end of each fiscal quarter.

    (i)        Security Interest. The parties acknowledge and agree that this is
a “true lease” and title to the leased Property (or Lessee’s interest in the
Property if the Property is Software) is vested in the Lessor. In the event a
court of competent jurisdiction or other governing authority shall determine
that the Lease is not a “true lease” or is a lease intended as security or that
Lessor (or its assigns) does not hold legal title to or is not the owner of the
Property, the following shall apply:

    (1)        Effective the execution date of the Lease, Lessee, as debtor,
grants a security interest to Lessor, as secured party, in the Property (or
Lessee’s interest in the Property if the Property is Software), including but
not limited to equipment and other personal property, general intangibles,
Software and Lessee’s license rights and other rights to use the Software, and
accessions thereto, and any refunds, rebates, remittances, and all rights and
services related thereto, and proceeds of any of the foregoing, to secure all
duties and obligations of Lessee under any Lease or other agreement with Lessor.
The Lease shall be deemed to be a security agreement with Lessee having granted
to Lessor a security interest in the Property, and the Property shall secure all
duties and obligations of Lessee under any Lease or other agreement with Lessor.
With regard to any security interest created hereunder in any of the Property,
Lessee consents and agrees that Lessor shall have all of the rights, privileges
and remedies of a secured party under the Utah Uniform Commercial Code.

    (2)        Lessee authorizes Lessor to file financing statements and any
records describing the Property and to take any and all actions necessary to
perfect Lessor’s interest in the Property. Lessee agrees to execute any further
documents, and to take any further actions, reasonably requested by Lessor to
evidence or perfect the security interest granted under this subpart of the
Lease, to maintain the first priority of the security interests, or to
effectuate the rights granted to Lessor under this subpart of the Lease.

    (j)        Change in Lessee’s Name, Address and Jurisdiction. Lessee shall
not change its name, chief executive office address, or jurisdiction of
organization from that set forth above, unless it shall have given Lessor or its
assigns no less than thirty (30) days prior written notice.

    (k)        Covenant of Quiet Possession. Lessor agrees that so long as no
Event of Default has occurred and is continuing, Lessee shall be entitled to
quietly possess the Property subject to and in accordance with the terms and
conditions of this Master Lease Agreement.

    (l)        Lessor’s Right to Perform for Lessee. If Lessee fails to perform
or comply with any of its agreements contained herein, Lessor may perform or
comply with such agreements and the amount of any payments and expenses of
Lessor incurred in connection with such performance or compliance (including
attorney fees), together with interest thereon at the lesser of the rate of
twelve percent (12%) per annum, or the highest rate permitted by law shall be
deemed additional rent payable by Lessee upon demand.

    (m)        Further Assurances; Financing Statements. Lessee will cooperate
with Lessor in protecting Lessor’s interests in the Property, the Lease and the
amounts due under the Lease, including, without limitation, the execution (or
other authentication), and delivery of Uniform Commercial Code statements,
records and filings, patent and copyright registration documents with respect to
proprietary Software (if applicable), and other documents requested by Lessor.
Lessee will promptly execute, or otherwise authenticate, and deliver to Lessor
such further documents, instruments, assurances and other records, and take such
further action as Lessor may reasonably request in order to carry out the intent
and purpose of this Lease and to establish and protect the rights and remedies
created or intended to be created in favor of Lessor under this Lease. Lessee
hereby authorizes Lessor to file UCC-1 financing statements, fixture filings,
real property waivers, and all other filings and recordings, as may be deemed
necessary by Lessor in connection with any Schedule under the Master Lease.
Lessee hereby authorizes and/or ratifies the filing of any UCC-1 financing
statements by Lessor before or after the execution of this Lease. Lessee shall
pay all costs of filing any financing amendment, continuation and termination
statements with respect to the Property and Lease, including without limitation,
any intangibles tax, documentary stamp tax or other similar taxes or charges
relating thereto and all costs of UCC or other lien searches and of obtaining
and filing any full or partial third-party releases deemed necessary or
advisable by Lessor. Lessee will do whatever may be necessary or advisable to
have a statement of the interest of Lessor in the Property noted on any
certificate of title relating to the Property and will deposit said certificate
with Lessor. Lessee will execute, or otherwise authenticate, and deliver to
Lessor such other documents, records and written assurances and take such
further action as Lessor may request to more fully carry out the implementation,
effectuation, confirmation and perfection of the Lease and any rights of Lessor
thereunder. Lessee grants to Lessor a security interest in all deposits and
other property transferred or pledged to Lessor to secure the payment and
performance of all of Lessee’s obligations under the Lease. Lessor is authorized
to take any measures necessary to protect its interest in the Property.

        In the event the Property is in the possession of a third party, Lessee
will join with Lessor in notifying the third party of Lessor’s interest in the
Property and obtaining an acknowledgment from the third party that the third
party is holding the Property for the benefit of Lessor.

(n)     Fees and Costs. Lessee shall reimburse Lessor for all attorney fees and
additional charges, costs and expenses incurred by Lessor: (i) in review or
preparation of any changes or amendments required by Lessee to Lessor’s standard
Lease documentation; (ii) in defending or protecting its interest in the
Property; (iii) in the execution, delivery, administration, amendment and
enforcement of the Lease or the collection of any rent or other payments due
under the Lease, or the preparation of any amendments or settlement agreements
prepared in connection with the Lease; and (iv) in any lawsuit or other legal or
arbitration/mediation proceeding to which the Lease gives rise, including
without limitation, actions in tort. Lessee shall pay applicable attorney fees
at the hourly rate of $225.00. Lessee shall pay documentation fees calculated at
.10% of the final Property cost, but not less than $300.00 nor greater than
$1,500.00 for each Schedule.

(o)     Amendment and Modification. The Lease may not be amended or modified
except by a written amendment signed by a duly authorized representative of each
party, but no such amendment or modification needs further consideration to be
binding. Notwithstanding the foregoing, Lessee authorizes Lessor to amend any
Schedule to identify more accurately the Property (including, without
limitation, supplying serial numbers or other identifying data), and such
amendment shall be binding on Lessor and Lessee unless Lessee objects thereto in
writing within ten (10) days after receiving notice of the amendment from
Lessor.

(p)     Joint and Several Liability. In the event two or more parties execute
this Master Lease Agreement as Lessee, each party shall be jointly and severally
liable for all Lessee representations, warranties, and obligations (including
without limitation, payment obligations) under this Master Lease Agreement or
under any Schedule or other document executed in connection herewith. Any and
all representations, agreements, or actions by one Lessee shall be binding on
all other Lessees.

(q)     Unauthorized Distribution of Lease Documents Prohibited. Lessee agrees
that it will not, through any of its actions or omissions, cause any document,
or any portion of any document, associated with any Lease to be delivered,
disseminated, or otherwise fall into the possession of anyone not employed by
Lessee on a full time basis, without the written consent of Lessor except for
Lessee’s auditors, attorneys or any individual, company or entity as required by
applicable law. Lessee further acknowledges that any such unauthorized delivery
or dissemination could cause Lessor to suffer irreparable economic harm.

    (r)        Counterparts; Chattel Paper. This Lease may be executed in any
number of counterparts and by different parties hereto or thereto on separate
counterparts, each of which, when so executed or otherwise authenticated and
delivered, shall be an original, but all such counterparts shall together
consist of but one and the same instrument; provided, however, that to the
extent that this Lease and/or the Schedule(s) would constitute chattel paper, as
such term is defined in the Uniform Commercial Code as in effect in any
applicable jurisdiction, no security interest herein or therein may be created
or perfected through the transfer or possession of this Lease in and of itself
without the transfer or possession or control, as applicable, of the original
counterpart of such Schedule(s) identified as the document or record (as
applicable) marked “Original”, and all other counterparts shall be marked
“Duplicate Original” or “Counterpart”.

20.     ASSIGNMENT BY LESSEE:

        LESSEE MAY NOT ASSIGN ANY LEASE OR ANY OF ITS RIGHTS HEREUNDER OR
SUBLEASE THE PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR. NO PERMITTED
ASSIGNMENT OR SUBLEASE SHALL RELIEVE LESSEE OF ANY OF ITS OBLIGATIONS HEREUNDER.

        Subject to the terms of this Lease, this Lease and each Schedule inure
to the benefit of, and are binding upon, the successors and assigns of Lessee,
and, without limiting the foregoing, shall bind all persons who become bound as
a “new debtor” (as defined in the Uniform Commercial Code) to this Lease and any
Schedule.

21.     POWER OF ATTORNEY.

        LESSEE HEREBY AUTHORIZES AND APPOINTS LESSOR AND LESSOR’S AGENTS AND
ASSIGNS AS LESSEE’S ATTORNEY-IN-FACT TO EXECUTE ACKNOWLEDGEMENT LETTERS AND
OTHER DOCUMENTS REQUIRED TO BE EXECUTED BY LESSEE TO EFFECT ANY UNDERWRITING OR
PERFECT ANY SECURITY INTEREST WITH REGARD TO A SCHEDULE. THE POWER OF ATTORNEY
GRANTED HEREIN SHALL BE LIMITED TO THE FOREGOING PURPOSES.

        IN WITNESS WHEREOF, Lessor and Lessee have executed this Master Lease
Agreement on the month, day and year first above written.


LESSOR:                                                          LESSEE:

APPLIED FINANCIAL OF PENNSYLVANIA, L.P.                          Penn Treaty Network America
                                                                  Insurance Company

BY:           /s/ Monte Caldwell                                 BY:         /s/ Mark Cloutier
              ----------------------------------------------                 ---------------------------------------------------

TITLE:        Vice President                                     TITLE:      Sr. VP, CFO and Treasurer
                                                                             ---------------------------------------------------
              Applied Financial Management, Inc.,
              General Partner


--------------------------------------------------------------------------------


EXHIBIT “A”


TO MASTER LEASE AGREEMENT NO. AFI0471 DATED MARCH 11, 2005

DEFINITIONS

Those capitalized terms not defined herein are defined in the Schedule.

“Property” Equipment and other property, together with all related software
whether embedded therein or otherwise and with all attachments, replacements,
parts, substitutions, additions, repairs, accessions and accessories,
incorporated therein and/or affixed thereto described in any Schedule executed
and delivered by Lessor and Lessee in connection with this Master Lease
Agreement.


“Schedule” Any Lease Schedule to be executed and delivered by Lessor and Lessee
in connection with this Master Lease Agreement, which Schedule describes the
leased Property, rental payment, cost of property, lease rate factor, and other
data applicable to the Schedule.


“Acceptance Certificate” Any Acceptance Certificate signed by the Lessee in
connection with a Schedule and this Master Lease Agreement.


“Master Progress Funding Agreement” An agreement under which (i) Lessee accepts
items of Property by signing an Authorization, (ii) Lessor agrees to purchase
said items of Property, and (iii) Lessee agrees to pay service charges, all
prior to the Acceptance Date of the Schedule.


“Lease” A Schedule, incorporating the terms of this Master Lease Agreement,
together with the related Master Progress Funding Agreement, if any, Casualty
Loss Schedule, Acceptance Certificate, UCC financing statements and all other
supporting documentation related thereto.


“Acceptance Date” Except as otherwise provided in Section 6(a) of the Master
Lease Agreement, Acceptance Date means, as to the Property designated on any
Schedule, the date Lessee accepts the Property as set forth in any Acceptance
Certificate signed by the Lessee which is acceptable to Lessor.


--------------------------------------------------------------------------------

“Commencement Date” As to the Property designated on any Schedule, where the
Acceptance Date for such Schedule falls on the first day of a calendar quarter,
that date, and, in any other case, the first day of the calendar quarter
following the calendar quarter in which such Acceptance Date falls.


--------------------------------------------------------------------------------

“Software ” Software means any computer program, whether or not embedded in
goods, and any supporting information provided in connection with this Master
Lease Agreement and/or any Schedule relating to the program, including all
documentation, later versions, updates, upgrades and modifications.


“License” License entered into with the owner/vendor/licensor of the Software.


“Recertification” The process of obtaining maintenance certificates or
qualification letters which are necessary for the manufacturer to accept the
Property under contract maintenance at its then standard rates.


“Lessor’s Assignee ” An entity to which Lessor has assigned or transferred its
rights and interests in the Lease or Property, either partially, outright or as
security for any loan to Lessor.


“Underwriting” Lessor’s assignment or transfer of its rights and interests in
the Lease and Property to Lessor’s Assignee.


“Casualty Loss Schedule” Schedule of Casualty Loss Values relating to a specific
Schedule under this Master Lease Agreement.


“Lessor’s Damages” Casualty Loss Value together with costs, expenses, attorney’s
fees, interest, and any determinable indemnity owed by Lessee to Lessor.


--------------------------------------------------------------------------------